DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of informalities.
Claim 6 recites the phrase:  “wherein the sputtering uses AgZn alloy, AgAl alloy, AgIn alloy, AgCu alloy, pure Ag as a target”.  It is believed that this phrase should recite:  “wherein the sputtering uses AgZn alloy, AgAl alloy, AgIn alloy, AgCu alloy, or pure Ag as a target”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 7 recites the phrase:  “wherein Zn has a content of about 1-10% in the target”.  However, Claim 6, from which Claim 7 depends, does not require Zn in the target.  Thus, it is unclear whether Claim 7 intends to require an AgZn alloy target, or merely requires that if the target is AgZn alloy, then such target must have a 1-10% Zn content.  For examination, Claim 7 will be treated as requiring an AgZn alloy target, and thus the above phrase will be treated as:  “wherein the sputtering uses AgZn as a target, and wherein Zn has a content of about 1-10% in the target”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 12-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., US 2015/0029582.
Regarding Claim 1, Chang discloses:  A method for fabricating an optical element, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
providing a substrate (transparent substrate 710; paragraphs [0063]-[0082] and FIGS. 4-7 of Chang; the Examiner notes that FIGS. 4, 5, 6 and 7 of Chang are applicable to the present claims, however, for convenience, generally only FIG. 7 will be specifically cited in the rejections below); and
forming a plurality of first dielectric layers, a plurality of metal layers of Ag or its alloy and a plurality of second dielectric layers over the substrate (first dielectric layers 721, silver layers 722, and second dielectric layers 723 are formed over transparent substrate 710; FIG. 7 of Chang);
wherein the plurality of first dielectric layers and the plurality of metal layers are alternately formed over the substrate (first dielectric layers 721 and silver layers 722 are alternately formed over the substrate; FIG. 7 of Chang); and
the plurality of second dielectric layers are formed on one side away from the substrate of the plurality of metal layers and between the plurality of metal layers and the plurality of first dielectric layers (second dielectric layers 723 are formed on one side away from transparent substrate 710 of silver layers 722 and between silver layers 722 and first dielectric layers 721; FIG. 7 of Chang).

Regarding Claim 5, Chang discloses:  wherein the plurality of metal layers are formed by performing sputtering (each layer of the infrared-filtering multilayer film coated on the transparent substrate may be coated using different techniques such as evaporation or sputtering; paragraph [0048] of Chang).

Regarding Claim 6, Chang discloses:  wherein the sputtering uses AgZn alloy, AgAl alloy, AgIn alloy, AgCu alloy, pure Ag as a target (the silver of the silver layers 722 is not alloyed; paragraphs [0027], [0031], [0048], [0063]-[0082] and FIGS. 4-7 of Chang).

Regarding Claim 12, Chang discloses:  An optical element, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a substrate (transparent substrate 710; paragraphs [0063]-[0082] and FIGS. 4-7 of Chang; the Examiner notes that FIGS. 4, 5, 6 and 7 of Chang are applicable to the present claims, however, for convenience, generally only FIG. 7 will be specifically cited in the rejections below);
a plurality of first dielectric layers formed over the substrate (second dielectric layers 723 are formed over transparent substrate 710; FIG. 7 of Chang);
a plurality of metal layers of Ag or its alloy formed in alternation with the plurality of first dielectric layers (silver layers 722 are formed in alternation with second dielectric layers 723; FIG. 7 of Chang); and
a plurality of second dielectric layers formed on one side away from the substrate of the plurality of metal layers and between the plurality of metal layers and the plurality of first dielectric layers (first dielectric layers 721 are formed on one side away from transparent substrate 710 of silver layers 722 and between silver layers 722 and second dielectric layers 723; FIG. 7 of Chang).

Regarding Claim 13, Chang discloses:  wherein the first dielectric layers comprise NbTiOx (x=2-5) or Ti3O5 (second dielectric layers 723 may be made of Ta.sub.2O.sub.5, ZrO.sub.2, Y.sub.2O.sub.3, CeO.sub.2, Al.sub.2O.sub.3, ZnO, SiO.sub.2, or titanium oxides 

Regarding Claim 14, Chang discloses:  wherein the first dielectric layers have a refractive index which is in a range from about 2.10 to about 2.96 (Ti.sub.xO.sub.y or Ti.sub.3O.sub.y, wherein Ti3O5 has a refractive index of approximately 2.35; paragraphs [0064], [0068], [0074], [0079] and FIGS. 4-7 of Chang), and the first dielectric layers have a thickness which is in a range from about 10 nm to about 60 nm (second dielectric layers 723 may have thicknesses ranging from 4.1 nm to 50 nm; TABLES 7, 9, 11, 13 of Chang).

Regarding Claim 15, Chang discloses:  wherein the metal layers comprise AgZn alloy, AgAl alloy, AgIn alloy, AgCu alloy or pure Ag (the silver of the silver layers 722 is not alloyed; paragraphs [0027], [0031], [0063]-[0082] and FIGS. 4-7 of Chang).

Regarding Claim 16, Chang discloses:  wherein the metal layers have a thickness which is in a range from about 10 nm to about 30 nm (silver layers 722 may have thicknesses ranging from 13.2 nm to 19.2 nm; TABLES 7, 9, 11, 13 of Chang).

Regarding Claim 17, Chang discloses:  An optical element, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a substrate (transparent substrate 710; paragraphs [0063]-[0082] and FIGS. 4-7 of Chang; the Examiner notes that FIGS. 4, 5, 6 and 7 of Chang are applicable to the present claims, however, for convenience, generally only FIG. 7 will be specifically cited in the rejections below
a plurality of first dielectric layers formed over the substrate (first dielectric layers 721 are formed over transparent substrate 710; FIG. 7 of Chang);
a plurality of metal layers of Ag or its alloy formed in alternation with the plurality of first dielectric layers (silver layers 722 are formed in alternation with first dielectric layers 721; FIG. 7 of Chang); and
a plurality of second dielectric layers formed on one side away from the substrate of the plurality of metal layers and between the plurality of metal layers and the plurality of first dielectric layers (second dielectric layers 723 are formed on one side away from transparent substrate 710 of silver layers 722 and between silver layers 722 and first dielectric layers 721; FIG. 7 of Chang);
wherein the second dielectric layers comprise NbTiOx (x<2) or Ti3O5 (second dielectric layers 723 may be made of Ta.sub.2O.sub.5, ZrO.sub.2, Y.sub.2O.sub.3, CeO.sub.2, Al.sub.2O.sub.3, ZnO, SiO.sub.2, or titanium oxides Ti.sub.xO.sub.y or Ti.sub.3O.sub.y; paragraphs [0064], [0068], [0074], [0079] and FIGS. 4-7 of Chang).

Regarding Claim 19, Chang discloses:  wherein the second dielectric layers have a thickness which is in a range from about 3 nm to about 10 nm (first dielectric layers 721 may have thicknesses ranging from 7.1 nm to 46.6 nm; TABLES 7, 9, 11, 13 of Chang).

Regarding Claim 20, Chang discloses:  wherein the plurality of first dielectric layers, the plurality of metal layers and the plurality of second dielectric layers constitute an optical filter comprising an IR-cut filter, a red color filter, a green color filter or a blue color filter (the plurality of second dielectric layers, silver layers, and first dielectric layers of Chang constitute an optical filter which filters out blue, green, and red light; TABLES 8, 10, 12, 14 of Chang).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Tauchi et al., US 2014/0369884.
Regarding Claim 7, as best understood, Chang does not appear to disclose:  wherein the sputtering uses AgZn as a target, and wherein Zn has a content of about 1-10% in the target.
Tauchi is related to Chang with respect to deposition of silver films for use in optical device.
Tauchi teaches:  wherein the sputtering uses AgZn as a target, and wherein Zn has a content of about 1-10% in the target (as an alternative to sputtering of pure silver [Ag], a target which includes a small amount of zinc [Zn] of 0.02 to 1.5 atomic % may be used, which provides advantages over pure silver or other silver alloys; Abstract and paragraphs [0015], [0019] of Tauchi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a small amount of zinc in an AgZn target, as in Tauchi, for the target of Chang because the resulting film has a low-level electrical resistivity that is nearly equivalent to that of a pure Ag film, a deposition rate as high as that of a pure Ag film, but also having durability that is superior to a conventional Ag alloy film as well as excellent adhesion to a substrate, as taught in Abstract and paragraphs [0010], [0015], [0027] of Tauchi.

Claims 2 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Munks et al., US 6,289,028.
Regarding Claims 2 and 8, Chang discloses:  wherein the plurality of first dielectric layers or second dielectric layers are formed by performing deposition 
Chang does not appear to explicitly disclose:  wherein the deposition comprises high-power or low-power ion-assisted deposition.
Munks is related to Chang with respect to deposition of films for optical filtering.
Munks teaches:  wherein the deposition comprises high-power or low-power ion-assisted deposition (filter layers 68 and 78 of first and second optical filters 32 and 34 can be fabricated using an energetic deposition process such as ion beam or ion assisted sputtering on optical substrate 66; column 10, line 58 – column 11, line 6 and FIGS. 2, 4 of Munks; the Examiner notes that Applicant does not appear to have provided a special definition of “high-power” or “low-power”, nor is the Examiner aware of any generally understood definition in the art, and thus these terms are merely relative terms until further definition is provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the ion-assisted deposition of Munks for the deposition process of Chang because such energetic deposition processes can produce films that have packing densities close to unity and hence which are very robust relative to changing environmental conditions and aging, as taught in column 10, line 58 – column 11, line 6 of Munks.

Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Munks and further in view of Lee et al., US 6,425,987.
Regarding Claims 3, 4, 9 and 10, Chang-Munks does not appear to explicitly disclose:  wherein the high-power ion-assisted deposition has a beam voltage which is in a range from about 1,000V to about 1,500V, wherein the high-power ion-assisted deposition has a beam current which is in a range from about 1,000 mA to about 1,500 mA, wherein the low-power ion-assisted deposition has a beam voltage which is in a range from about 100V to about 500V, or wherein the low-power ion-assisted deposition has a beam current which is in a range from about 100 mA to about 800 mA
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Lee is related to Chang-Munks with respect to deposition of films for optical filtering, and Lee teaches that the ion beam voltage and current of the ion source should be adequately adjusted in order to obtain the most appropriate film quality, including, e.g., ideal refractive index (column 2, lines 25-28 and column 3, lines 36-49 of Lee; see also paragraph [0032] of Takashiba et al., US 2018/0299700, cited below in the rejection of Claim 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select values of beam voltage and beam current within the claimed ranges for the deposition method of Chang-Munks in order to optimize film quality, including ideal refractive index of the deposited layers, as taught in Lee.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Munks and further in view of Takashiba et al., US 2018/0299700.
Regarding Claim 11, Chang-Munks does not appear to explicitly disclose:  wherein the low-power ion-assisted deposition is performed without introduction of oxygen.
Takashiba is related to Chang-Munks with respect to deposition of multilayer films for optical device.
Takashiba teaches:  wherein the low-power ion-assisted deposition is performed without introduction of oxygen
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the deposition process of Chang-Munks without oxygen, as in Takashiba, because the assist gas for ion assisted deposition may suitably selected as argon or nitrogen or a mixture of argon and nitrogen, as taught in paragraph [0032] of Takahashi.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Regarding Claim 18, it is believed that Chang’s dielectric layers disclosed in paragraphs [0063]-[0082] and having thicknesses in the 5 nm to 50 nm range such as disclosed in TABLES 7, 9, 11, 13 would have absorption rates which fall within the very broad range of between 5% and 96% for visible light.  See MPEP § 2112, Section V.  Nonetheless, Chang does not appear to explicitly disclose:  wherein the second dielectric layers have a light absorption rate which is in a range from about 0.05 to about 0.96.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions are disclosed because Chang discloses the desirability of a high visible light transmittance (see, e.g., TABLES 8, 10, 12, 14), which comports with the goal of Chang of providing an effective image sensing device (filtering out infrared light while permitting high transmittance of visible light to avoid faint images; see, e.g., paragraphs [0005], [0006], [0027]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a low light absorption rate for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872